Citation Nr: 1439177	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for orthopedic residuals of a right wrist injury, characterized as right wrist strain.

2.  Entitlement to an initial rating in excess of 30 percent for neurological residuals of a right wrist injury, characterized as carpal tunnel of the right extremity, rated at 30 percent from September 30, 2012.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from October 1964 to February 1988, with verified active duty service from November 1964 to May 1965, and July 16, 1974 to July 26, 1974, and with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service connection for right wrist strain and assigned an initial 10 percent disability rating.  The Veteran appealed the initial disability rating assigned.

In August 2012, this case was remanded by the Board for additional development.  That development having been completed, the case is once again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a January 2013 rating decision, the RO granted service connection for carpal tunnel syndrome of the right upper extremity and assigned a 30 percent rating effective September 2012, also noting that the claim was "intertwined" with the Veteran's right wrist strain claim.  Although the RO initially granted service connection for the orthopedic residuals of his in-service right wrist injury and later separately rated the neurological residuals, both manifestations are residuals of the same underlying injury.  The Board is especially cognizant of the Court's decision in Clemons v. Shinseki, which noted that a Veteran cannot be held to have the medical expertise to "narrow the universe of his claim or current condition..." Clemons v. Shinseki , 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issues as indicated above, and it is acknowledged that the neurological residuals of a right wrist injury were part and parcel to the Veteran's claim that resulted in the grant of service connection for the orthopedic residuals.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's residuals of a right wrist injury, characterized as right wrist strain, were manifested by subjective complaints of pain, stiffness, and swelling, but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees; ankylosis has not been demonstrated.

2.  Prior to February 4, 2011, there were no objective findings of neurological impairment of the right upper extremity, and no showing of mild, moderate, or severe incomplete paralysis of the median nerve; nor was complete paralysis of the median nerve demonstrated.

3.  From February 4, 2011, the Veteran's neurological residuals of a right wrist injury was manifested by subjective complaints of constant pain, numbness, and parethesias and objective findings of no more than moderate incomplete paralysis; severe incomplete paralysis or complete paralysis have not been shown.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for the Veteran's orthopedic residuals of a right wrist injury, characterized as right wrist strain, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.21, 4.40, 4.41, 4.45, 4.56, 4.71a, Diagnostic Code 5215 (2013).

2.  Prior to February 4, 2011, the criteria for a compensable rating for neurological residuals of a right wrist injury, characterized as carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.20, 4.27, 4.123, 4.124a, Diagnostic Code 8515 (2013).


3.  From February 4, 2011, the criteria for an evaluation of 30 percent but no higher, for neurological residuals of a right wrist injury, characterized as carpal tunnel syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.20, 4.27, 4.123, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in August 2012.  As to the matters currently on appeal, the Board specifically instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with joint and peripheral nerve examinations and to readjudicate the claim.  Subsequently, the Veteran was afforded examinations for his disabilities in September 2012, and his claim was readjudicated in a January 2013 Supplemental Statement of the Case and Rating Decision.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected wrist and carpal tunnel disabilities arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's VA medical records and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The AOJ provided the Veteran VA examinations in September 2010 and September 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's orthopedic and neurological residuals.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2013), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The Veteran's orthopedic residuals have been evaluated under Diagnostic Code 5215-5019.  Diagnostic Code 5019 provides ratings for bursitis.  38 C.F.R. § 4.71a (2013).  Disabilities provided for under Diagnostic Code 5019 are to be rated based upon limitation of motion of the affected part or as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Diagnostic Code 5215 provides for limitation of motion of the wrist.  Id.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major and minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to45 degrees.  38 C.F.R. § 4.71, Plate I (2013).

The Veteran's neurological residuals have been rated under Diagnostic Code 8515, which assigns a 10 percent evaluation for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013).

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Board observes in passing that "mild" is defined as "not very severe."  See WEBSTER'S NEW WORLD DICTIONARY, SECOND COLLEGE EDITION (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id. at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

Factual Background

According to a January 2010 private treatment record, the Veteran complained of pain and stiffening of the right wrist.  The Veteran reported that, when at rest, the pain worked its way up from the wrist to his shoulder.  He denied any sensation of pins and needles or numbness in his hands, but reported decreased grip strength in both hands.  On physical examination, the right wrist range of motion was found to be slightly restricted compared to his left wrist, accompanied by pain at the extremes of movement.  The examiner noted the Veteran was tender to palpation over the center of the right wrist.  Radiographs indicated the Veteran had scapho-lunate lucency.  No flexion of the lunate was observed, but increased angle between lunate and scaphoid (more flexion than normal) was observed.  The examiner also noted degenerative changes at the scaphoid pole of the lunate and lucency within the capitate, and calcification within the triangular ligament area.  The Veteran's neurological examination was normal regarding sensation, strength, and reflexes.  The examiner advised the Veteran that there was no evidence of carpal tunnel syndrome, DeQuervain's tenosynovitis, or triggering of the fingers.

The Veteran was afforded a VA examination in September 2010.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and pain.  He also reported constant flare-ups consisting of pain when pulling or lifting.  The Veteran's right wrist was noted to be dominant as he used it to write.  On physical evaluation, the examiner observed a linear, non-painful scar that measured 0.1 centimeters by 2 centimeters.  The scar was described as non-disfiguring, superficial with no underlying tissue damage, skin breakdown, inflammation, edema, or keloid formation, which did not limit the Veteran's wrist motion or cause functional limitation.  The examiner reported that there was tenderness diffuse across the dorsolateral wrist without bony point tenderness.  The examiner observed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Range of motion testing was noted to be within normal limits, with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, all with no pain.  Repetitive testing yielded the same results, with no additional degree of limitation.  The examiner also noted that the Veteran's right wrist x-ray showed possible incomplete capitate fracture.  Regarding functional impairment, the examiner noted that the Veteran's daily activities were limited by difficulty lifting, writing, and pulling due to pain.

Private treatment records dated in December 2010 indicated that the Veteran complained of pain, numbness, weakness, and the sensation of pins and needles.  He reported fair grip strength that had decreased over time, dropping items without knowing, and difficulty with small items, such as earrings.  He also said that the pain radiated from his hand into his shoulder.  Additionally, he reported waking at night for the past two years.  The Veteran also described numbness in the right middle finger.  Upon physical evaluation, the examiner noted that aside from some decreased sweating, the Veteran had normal sensation in that finger at the time of examination.  The examiner also reported that the Veteran had "restricted but surprisingly good wrist function."

Notably, the examiner diagnosed the Veteran with multi-level degenerative disc disease (DDD) C4-C5, C5-C6, C6-C7, with restricted range of motion and fairly normal neurological examination of both upper extremities, as well as right C7 radiculopathy.  The examiner explained that the Veteran probably had right C-C7 neuroforaminal narrowing causing the intermittent numbness of the middle finger as well as the radiating pain from the wrist to the shoulder and neck.  The examiner advised the Veteran that this condition was degenerative in nature, and had nothing to do with any injury he may have sustained at any previous time.

A private treatment record from January 2011 indicated the Veteran complained of pain in his right arm associated with numbness in the middle finger.  On physical evaluation, the examiner noted that the Veteran had a positive Phalen's test at 20-seconds affecting the middle finger.  The examiner did not observe thenar wasting, and Allen's was normal.  Additionally, strength in the upper extremity was normal, as were reflexes of the elbow flexors, wrist extensors, brachioradialis, and elbow extensors.

The Veteran underwent an electromyography (EMG) examination by a private treatment provider on February 4, 2011.  Nerve conduction studies showed normal amplitudes, distal latencies, and conduction velocities, except for peak latency (4.1 milliseconds) in the median right wrist; it was also noted that sensory responses and H-reflexes may normally be absent in patients 60 years of age or older.  The examiner noted, as preliminary results, right median mononeuropathy at or distal to the wrist (carpal tunnel syndrome), moderate in degree electrically.  The examiner also noted the absence of left wrist carpal tunnel syndrome, right cervical radiculopathy (C6/7), right ulnar neuropathy, and diffuse peripheral polyneuropathy in the upper extremities.  A subsequent private treatment record from February 2011 confirmed the diagnosis of moderate carpal tunnel syndrome of the right wrist.

In September 2012, the Veteran was afforded VA examinations for his right wrist sprain and peripheral nerves.  With respect to the wrist sprain, the Veteran reported not experiencing flare-ups.  Range of motion testing indicated palmar flexion to 70 degrees with painful motion beginning at 70 degrees and dorsiflexion to 60 degrees with painful motion at 60 degrees.  The Veteran was able to perform repeated range of motion testing.  Dorsiflexion post-test range of motion was to 60 degrees.  However, the examiner did not check the box indicating palmar flexion post-test.  Nevertheless, the examiner indicated that the Veteran had no additional limitation in range of motion following repetitive use testing.  Given the absence of additional limitation in range of motion and that dorsiflexion post-test range of motion was the same as pre-test range of motion, the Board infers that the Veteran's post-test palmar flexion was the same as his pre-test results.  The examiner noted that the Veteran's functional impairment due to his wrist disability consisted of less movement than normal and pain on movement.  Additionally, the examiner reported that ankylosis was not present.  With respect to the wrist disability's impact on the Veteran's employment, the examiner noted the Veteran's reports of difficulty with decreased strength and decreased grip.  Lastly, the examiner indicated that the scar on the Veteran's wrist occurred 12 years after his initial right wrist injury, and concluded that it was not caused by or related to the Veteran's service-connected right wrist disability.

Regarding the peripheral nerve examination, the Veteran complained of constant pain, numbness, and parethesias in the right wrist and hand.  The examiner noted the Veteran's diagnosis of carpal tunnel syndrome, as well as his symptomatology including moderate paresthesias and numbness in the right upper extremity.  Muscle strength testing revealed active movement against some resistance for right elbow flexion, right elbow extension, and wrist flexion, and active movement against gravity for wrist extension, grip, and pinch.  The examiner noted the absence of muscle atrophy.  Reflex testing showed hypoactive reflexes in the biceps, triceps, and brachioradialis.  Sensory examination showed decreased sensation in the shoulder and forearm, and sensation was absent in the hand and fingers.  Phalen's sign and Tinel's sign were both positive for the right hand.  The examiner reported the Veteran had moderate, incomplete paralysis of the median nerve.  The examiner noted the Veteran constantly used a brace for his carpal tunnel syndrome.  The examiner described the functional impact of the Veteran's carpal tunnel syndrome as impairing his ability to use vibrating hand tools, given his past employment as a mechanic.

Orthopedic Residuals

At the outset, the Board notes that the Veteran is already in receipt of the maximum 10 percent evaluation allowable under Diagnostic Code 5215 for limitation of motion of the right wrist.  Therefore, this code would not assist the Veteran in obtaining a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).

A higher rating is available under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013); however, that provision requires the presence of ankylosis, a manifestation not present in the Veteran's case.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)).  The Veteran has demonstrated range of motion in the right wrist.  Thus, the evidence is against a finding that the Veteran has ankylosis, and a higher evaluation is not warranted for under Diagnostic Code 5214.

Furthermore, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those
conditions.  Specifically, none of the VA examination reports demonstrate any objective finding of limitation of motion of the individual fingers.

The Board has also considered whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, none of the evidence has demonstrated additional limitation in range of motion after repetitive-use testing, and the Veteran's pain and reduced range of motion is contemplated by the 10 percent rating assigned.  Thus, the Board finds that any symptoms associated with the Veteran's disability are encompassed in the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected orthopedic residuals for the entire period on appeal.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Neurological Residuals

The Veteran contends that his 30 percent rating for carpal tunnel syndrome is warranted from February 10, 2010, the date of his original service connection claim for a right wrist disability.

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that from February 4, 2011, the Veteran's carpal tunnel syndrome manifested by complaints of pain and numbness and associated functional loss consistent with overall moderate incomplete paralysis of the median nerve from, which is contemplated by the current 30 percent disability evaluation.  The Board considered the Veteran's April 2013 statement that his condition has been in its current state since he filed his claim in February 2010.  However, in reaching its decision, the Board found the January 2010 private treatment record noting the absence of evidence of carpal tunnel syndrome to be highly probative.  Additionally, the September 2010 VA examination contained no mention of signs or symptoms of carpal tunnel syndrome.  To the extent that the Veteran complained of numbness in his middle finger as per the December 2010 private treatment record, the examiner attributed that numbness to the Veteran's neuroforaminal narrowing at C-C7.  The first evidence of carpal tunnel syndrome is the February 4, 2011 EMG study.  Accordingly, the Board finds that this is the point at which the Veteran's neurological residuals became factually ascertainable.

Furthermore, the Board notes that at no point during the period on appeal has the Veteran's neurological residuals been shown to be manifested by severe incomplete paralysis or complete paralysis of the median nerve.  Thus a rating in excess of 30 percent is unwarranted at any point during the appeal period.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's orthopedic residuals and neurological residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

As to the orthopedic residuals, the Veteran's subjective complaints of pain and stiffness, and objective findings of limitation of palmar flexion to 70 degrees with painful motion beginning at 70 degrees and dorsiflexion to 60 degrees with painful motion at 60 degrees, are specifically contemplated in the under Diagnostic Code 5215.  Regarding the Veteran's neurological residuals, the Veteran's subjective complaints of pain, numbness, and paresthesias and objective symptoms of moderate, incomplete paralysis of the median nerve are contemplated by the Diagnostic Code 8515.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities.  See 38 C.F.R. § 4.1 (2013).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The disabilities at issue herein are the Veteran's only service-connected disabilities.  The Veteran has at no point during the current appeal indicated that his orthopedic residuals result in further disability when looked at in combination with his neurological residuals, nor at any time has he alleged the inverse.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right orthopedic and neurological residuals render him unable to secure of follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.









(CONTINUED ON NEXT PAGE)
ORDER

For the entire period on appeal, a rating in excess of 10 percent for orthopedic residuals of a right wrist injury is denied.

Prior to February 4, 2011, a compensable rating for neurological residuals of a right wrist injury is denied.

From February 4, 2011 forward, a rating of 30 percent but no higher for neurological residuals of a right wrist injury is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


